Exhibit (i) ICI MUTUAL INSURANCE COMPANY INVESTMENT COMPANY BLANKET BOND RIDER NO. 14 INSURED BOND NUMBER Eaton Vance Management 00125108B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE December 31, 2008 September 1, 2008 to September 1, 2009 /S/ John T. Mulligan In consideration of the premium charged for this Bond, it is hereby understood and agreed that the Limit of Liability for the following Insuring Agreements is hereby amended, effective December 31, 2008, to be: Limit of Liability Insuring Agreement A- FIDELITY $68,000,000 Insuring Agreement C- ON PREMISES $68,000,000 Insuring Agreement D- IN TRANSIT $68,000,000 Insuring Agreement E- FORGERY OR ALTERATION $68,000,000 Insuring Agreement F- SECURITIES $68,000,000 Insuring Agreement G- COUNTERFEIT CURRENCY $68,000,000 Insuring Agreement I- PHONE/ELECTRONIC TRANSACTIONS $68,000,000 Insuring Agreement J- COMPUTER SECURITY $68,000,000 Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. RN4.0-02 (10/08)
